Earl Warren: Number 128, Vernon Kimbrough, Petitioner, versus United States. Mr. Barrett.
Edward L. Barrett, Jr.: May it please the Court. The facts in this case, maybe simply stated in April 28, 1941, the petitioner was indicted a grand jury in the Eastern District of Kentucky. This indictment contained three counts. All charges relating to the National Motor Vehicle Theft Act. First count charged a conspiracy on behalf of this petitioner and his two codefendants to violate that statute. Second count charged that on or about the 12th day of February 1941, petitioner and his codefendants did unlawfully and feloniously transport and caused to be transported in interstate commerce from Atlanta in the State of Georgia to Owen County, Kentucky when 1941 Super Deluxe Ford Motor car identified by its motor number which have theretofore been stolen in around three motor companies in Lake City, Florida. The said defendants knowing had been so stolen. The third count charged that on or about the 19th day of January 1941 in between said date in the 13th day of February 1941, and then the jurisdiction of this Court, the petitioner and his codefendants did unlawfully and feloniously receive, conceal, and store the same motor vehicle as to which the transportation was charged in the second count, knowing that it was moving -- it was a part of interstate commerce and had been stolen in Florida. The petitioner pleaded guilty for these three counts. Also incidentally on April 28th and the same day, the judge gave sentences of two years on Count 1, the conspiracy count and five years on each of Counts 2 and 3, in order that these sentences to run consecutively for a total of 12 years. The present proceeding began with the motion by the petitioner to vacate the sentence under Count 3 and motion filed under 28 United States Code 2255 filed on April 9th, 1959. This motion was denied by the District Court. It was affirmed by the Court of Appeals in the Sixth Circuit and the case is now here. As a result of a combination of circumstances which don't appear on the record of this case, petitioner is now serving sentence attributable to the last -- some part of the last five years, so there's 12-year sentence in 1941, and so the legality of the sentence under the -- is -- is presently at issue. The petitioner and the Government are in agreement that the motion under 2255 was a proper motion to raise the question, whether it considering the phase of the indictment, the consecutive sentences here would proper. There's also an agreement that the issue must be determined from the phase of the indictment because no other facts are numb. The question then becomes, question of interpretation of the statute, the National Motor Vehicle Theft Act determined whether it permitted consecutive sentences were fence forting and for receiving, concealing, and storing was reference to the same automobile. This was involved here. I think the conflicting positions of the Government and petitioner can be quickly set out and would show the dimensions of the problem before us. Petitioner's contention is essentially this, that under the statute properly construed a single defendant may, with respect to a single automobile, be charged with only one offense. That is that during a period of time here the statute -- the indictment charged that between January 19th and February 13th, the defendant -- the petitioner here was guilty of receiving, concealing, and storing an automobile. It charged that on February 12th which is within the period charged in receiving, concealing, and storing count that he transported this automobile in interstate commerce. Now, the broad contention then of the petitioner here, if it would not regard to what things -- petitioner may have done with this automobile without regard to where he kept it, without regard to whether he took it across six state lines or one state line. Not regard to whether he repainted motor numbers, re-changed the motor numbers, repainted the car whatever else he did. He properly construed this statute under this statute that he can be convicted of only one crime. Now, the Governor's con -- the Government's contention is set forth in their brief, was to much broader contention and that is, as I understand it that in this context, a person may be charged with an almost indefinite number of crimes and receive consecutive sentences so long as he commits separate acts with reference to this automobile. And the Government's position says that the issue turns at least upon the question of whether or not separate acts were committed. Now, two examples that may serve to illustrate the problem that we're dealing with, one example would be the case of the professional thief which steals a car in one State, immediately transports to another State and disposes of it to offense. Under the Government's contention, the State would be chargeable only with one or most and decision of the Government says it's not before us, because it isn't two crimes and it could get most of 10-year sentence under this circumstances. Now, you take the other type situation, the man who steals the car in order to use it instead of to sell it and he manages to be successful until elude capture for a period of time, three weeks, three months, three years. And during this period of time, he does many things with his automobile. He stole it for the purpose of using it. He may have transported into across 10 States. He may have repainted it, changed the licence by strange motor number. It did many things for his automobile. The Government's contention -- and they set it out clearly at page 13 of their brief seems to be that for each of these offenses he might now be separately punished. The example I gave you it easily see a sentence of 100 years. Theoretically, resulting from all these separate acts of transporting and concealing which might take place during the period that he had the automobile. So, the case comes to issue here, because on the face of the indictment, the petitioner can only show that he was charged with concealing and storing over a period of time an automobile, and that within that period of time, he was charged with transporting the same automobile. Now, the statute, but as the petitioner goes on -- petitioner is further pointed that the statute is broad. He looked at the statute as it set out. The petitioner's brief, the statute says in Section 3, "Whoever shall transport or cause to be transported in interstate or foreign commerce and motor vehicle somewhere." Section 4, whoever shall receive, conceal, store or barter sell or dispose of any motor vehicle moving as or which as a part of interstate or foreign commerce law. Now, petitioner's contention is that this statute was conceived in the state of this broadly. In order that the Government could prosecute each person who had anything to do with this stolen car knowing that it had been stolen. So that if one individual repainted the -- re-changed the motor number, if another individual received it and sold it, if the third individual get it, if -- if you had a series of individuals dealing with this automobile, if they could all be separately punished and -- but if it was not intended, the Government contends here that when one individual having a car committed these separate acts then he could so be punished with an additional five years sentence possible for each of these separate acts. Now, the statute on its phase does not resolve the issue. The legislative history is sparse and conceivably could be ready to weigh, each petitioner contends there is no legislative history, some support for his contention that Congress is primarily thinking of getting at different persons, instead of multiplying offenses against to single person. If you look at page 11 at the petitioner's brief, they set out irrelevant portions of the House Committee report when this statute was presented to Congress. The report points out, that state laws have been inadequate to meet the evil because of the interstate movement of cars making it difficult for the States to apprehend them. And then it says in about the fourth sentence, thieves steal automobiles and take them from one State to another and often times have associates in the crime who receive and sell the stolen machines. Congress there seemed to be thinking of different persons. The same thing was reiterated when Congressman Dreier, the sponsor of the legislation spoken the floor of the House, statement setout at the bottom of page 12. The bill provides gentlemen for only two things, Section 3 provides for the punishment of a thief stealing a car and transporting it from one State to another. Section 4 provides for the receipt of the stolen car by thieves in another State for the purpose of selling and disposing of it. Again, the emphasis seemed to be on the two person category the thief and the receiver as being separate. The only thing in the Senate debate seems to bare on the issue as to somewhat ambiguous statement by Senator Cummins. This is the statement which the petitioner reads one way and the Governor -- Government reads another way. This is set out on page 13. Senator Cummins said, "The first section is intended to punish anyone who does the thing, that is transporting knowing the vehicle have been stolen". Further practice is it possible to dispose the vehicle to some other party to -- or otherwise when it gets across the state line. And Section 4 is for the purpose of punishing a man in bars herself or disposes of the property with intent to deprive the owner of the possession thereof or if he conceals it knowing it to have been stolen. I think that would probably embrace every case that could be reached. Petitioner's contention here is that he was saying only that he is possible to dispose a vehicle to some other party and then Section 4 is for punishing a man that is the other party who have been gotten the car bought or sells or disposes of the property with intent to deprive the owner of the possession, and not that he was mean in this -- to say that Section 4 was designed to punish not only this person, but also to impose an additional person on the transporter, this additional punishment on the transporter. Now, this isn't much in the way of substantial legislative history, but this is about what there is on the subject. Now, given this posture, petitioner argues this is certainly inappropriate case for applying the general doctrine of statutory instruction -- construction which has been known as the Rule of Lenity which has been set forth by this Court in a series of cases. And while each of these cases have involved particular factual situations and particular statutes, in each of then the rule has been stated broadly in the CIT credit corporation case. This Court said when a choice that has to be made between two readings of what conduct Congress has made a crime. It is appropriate before we choose the harsh role alternative to require that Congress should have spoken any language that is clear and definite. We should not derive criminal outlawry from some ambiguous implication. In Bell, it may fairly be said that there are presumptive position of our law to result doubts and the enforcement of a penal code against the imposition of a hardship punishment. Prince reference is made to the policy of not attributing to Congress in the enactment of criminal statutes and an intention to punish more severely from the language of its laws clearly in courts, and so on. It seems the petitioner, this is an appropriate case. And to have here -- first, I think it's important to note that we have here a situation for the Federal Government interest, its basically an interest is assisting the State to law enforcement. This statute has passed, as said in the legislative history because the States were not able to cope with the problem of stolen automobiles knowing in the interstate commerce. It's relevant here then I think to note that generally speaking, in the law of law of larceny which is the law, the States would be applying the stolen cars. Generally speaking in the law of larceny, legislatures in the common law have not carved up a crime that a man steals something, he steals it for what purpose, to use it, to sell it, to dispose evidence (Inaudible). And these things have all been regarded as part of a single crime, and generally, unless you have specific statute, specifically setting them up. The law has not dealt with the thief by saying, "We'll impose one punishment on you for stealing the article, a separate punishment on you for keeping it, and maybe a third punishment, because you now sold it to somebody else." Now, since this statute was enacted against this general background of the law of larceny, it would seem that Congress was not here trying to say that each of these acts that the Government talks about is to be regarded in such a criminal offense that a man may potentially be given an additional five-year sentence for each of them. But every time he takes the car across another state line that every time he conceals the car in a garage so the police will not find it, that every time he repaints it, that every time he changes the motor number, that each of this succession of acts, all of which are properly incident and really a part of the basic concept here that these should each be regarded as separate criminal acts for which he could receive an additional punishment of five years, since the petitioner highly doubtful what Congress intended such a harsh result. The emphasis as a matter of fact in the legislative history is upon the type situation of the professional thief, who steals occur in one State and quickly disposes of it in another State. And under the argument put forth by the Government, he would receive the least punishment, the man who stole the car to use it, the joyrider and they've been joyrider problems under this statute. The serviceman who steals the car to get home who, in the process of using the car, goes through several States who -- who may do a number of acts with respect to that automobile. He's the one which under this interpretation the statute would permit a pyramiding of consecutive punishments. Now, this punishment -- obviously the -- this is all subject to the discretion of the prosecution and would have been charged for discretion of the Court as to what it was sentence. But petitioner's petition for -- position that there seems to be no useful purpose served by so construing this statute in the absence of explicit congressional -- explicit congressional spelling out to permit that kind of nullification punishment. It seems to bare no reasonable relationship to what Congress was getting at. It would not seem that criminality multiplies as a factor of time which would seem to be the result of the peti -- of the position taken by the Government, and it would seem that a proper construction here would be a construction contended for by the petitioner which would permit the imposition of a substantial punishment of five years in the federal penitentiary upon any person who commits any of these prescribed acts with reference to a stolen automobile which is transported in interstate commerce. But -- and further, that it would permit the Government to secure a conviction by charging and proving anyone acting a change, so that the Government's convenience in selecting the -- the act permitted by the counsel would be served. This would be enough to carry out the general policy of the Congress, without making possible harsh imposition of multiple punishments on persons who steal cars or involved with interstate transportation of motor vehicles. Now, essentially, this then is the position of the petitioner to start with the fact that they have no notion what the actual facts in this case are, start with the fact that since we are dealing with a plea of guilty to an indictment, we only know that he is charged and received consecutive sentences for (a) transporting and (b) receiving and concealing the same automobile within the same general period of time. And it is petitioner's contention that this statute should be so construed in cases of this kind, only one punishment upon one person with respect to one automobile that has been transported and held in interstate commerce as a part of a single continuos transaction. Of course, I'm not taking the position that if he deals the car today and it's later taken back and then six months later, he steals the same car and this is -- wouldn't constitute or transports. It wouldn't constitute separate crimes that were you have charged a continuous period of possession that within that continuous period of possession, there should be only one crime and therefore only one sentence under the statute.
Earl Warren: Mr. Terris.
Bruce J. Terris: Mr. Chief Justice, may it please the Court. Petitioner in his brief characterized the facts which were before the Court has involving the general course of conduct, and that both the acts of concealment and the acts of transportation which were involved -- which were charged in the indictment concerned were within this general course of conduct. Here, it -- it seems that he agrees with the position that I was going to take that from this indictment, we cannot assume that the general course of conduct was involved. Instead here, he -- he seems to say that one automobile, one offense even if these acts are totally separate both in -- not only in time but also in criminal impulse and in the purpose for which the acts were committed. Now, we will prepare to argue that even assuming that there was a general course of conduct that the rule of lenity which was laid down by this Court in the Bell case, in the Hampel case, and the other cases that this rule did not apply to acts that were totally separated in time. And -- and so why they're separated in time and so -- and so not in -- intimately related, so that they were merely part of the general course of conduct. We thought that rule of lenity would not apply even to that situation. But of course, we feel that even more so does the rule of lenity not apply to a situation in which the acts are totally separate, they do not involve a general course of conduct, and they must be assumed to be totally separate in criminal impulse and in purpose.
Earl Warren: But where are the facts in this case?
Bruce J. Terris: Well, the only facts that we have before us Your Honor is the indictment, because petitioner pleaded guilty, I might say with the advise of counsel, and honest plea of guilty, he admitted his separate guilt to these two separate counts which are before the Court.
Earl Warren: Well, I know but don't you know the facts -- don't you know the facts as to the dates of this -- when -- when he stole the automobile, when he transport it --
Bruce J. Terris: Oh, there's --
Earl Warren: -- or he concealed it or anything to that kind (Voice Overlap) --
Bruce J. Terris: There is nothing in the indictment to suggest that he did steal the automobile and that of course --
Earl Warren: Yes.
Bruce J. Terris: -- is not part --
Earl Warren: -- when the case went farther than an indictment --
Bruce J. Terris: The only -- the only place farther it went is that there was immediately on the same date of a plea of guilty. I might say that the Government's investigation to the facts was cut short because they were going to indict him at a later term. And he -- and he as well as two codefendants pleaded guilty, said that he wanted to plead guilty and that therefore he was indicted in an earlier term. The -- the facts as -- as the Government knows are -- are therefore very incomplete in addition all of that I've been able to see is FBI report says early stages of the investigation. They indicated many leads and not yet been followed up. Therefore, we -- we don't think that that -- the actual facts can be interpreted as any different from what the indictment specifically alleges. Now, I assume the petitioner must have thought the facts in the indictment were accurate, or he and his counsel wouldn't have -- wouldn't have agreed that he plead guilty.
Potter Stewart: What district was this?
Bruce J. Terris: This is the Eastern District of Kentucky.
Potter Stewart: Eastern District of Kentucky.
Bruce J. Terris: That's right. Now, turning to the indictment, which are the only facts before the Court in which the petitioner agrees he -- as he stated here today are the only facts before the Court. We believe that the indictment strongly suggest on its phase that these acts are totally separate in every way, the concealment and the transportation. The indictment is on pages 2 to 4 of the record. Count 3 of the indictment, which is the concealment count, alleges that the Ford automobile was stolen on January 19th in Lake City, Florida. It also alleges that it was transported on or about January 19th to Kentucky. It further alleges that on -- that starting on or about January 19th and lasting to February 13th on 1941, petitioner and his two codefendants received, concealed, and stored the automobile in the Eastern District of Kentucky.
Earl Warren: We'll recess now.